HUTCHESON, Circuit Judge
(dissenting).
I realize that strong words are the usual resort of him who wants for reasons. I am, however, in complete disagreement with what I regard as an insupportable result and with the beword-ling by which the majority opinion seeks to rationalize it. I have, therefore, decided to unpack my heart with words in the hope that at least one of my brethren will repent and turn away from the error of his way.
The opinion presents the case of Offshore Co. v. Robison, 5 Cir., 266 F.2d 769, as a case to end all cases and an opinion to end all opinions in the field with which the case at bar deals. With the deference and awe of those who follow humbly and afar off, it reverently commends the study of the ease and opinion as guide and leader to a fuller understanding of “this expanding conception * * * in the contemporary and continuing development of law in this area”.
I cannot, therefore, do better for my opening than by (1) stating that Judge Skelly Wright, 'the trier of the much vaunted Robison case, was also the .trier of this case; and (2) taking my stand with him and quoting his succinct and irrefutable reason for judgment:
“Plaintiffs were not members of a crew of a vessel in that they were not more or less permanently employed aboard a vessel. Senko v. LaCrosse Dredging Corp., 352 U.S. 370, 371 [77 S.Ct. 415, 1 L.Ed.2d 404]; Swanson v. Maria [Marra] Brothers, Inc., 328 U.S. 1 [66 S.Ct. 869, 90 L.Ed. 1045]; Perez v. Marine Transport Lines [D.C.], 160 F.Supp. 853. About this, on the uncontroverted facts of this case, no reasonable men should disagree. Texas Co. v. Savoie, 5 Cir., 240 F.[2d] 674.” (Emphasis added).
In Adams v. Kelly Drilling Co., Inc., 5 Cir., 273 F.2d 887, 889, a plaintiff, against whom a jury had returned a verdict, and who was here invoking Judge Wright as a Daniel come to judgment and Judge Wisdom, the organ of the court in the Robison case, as the father of wisdom in this field, insisted:
“ ‘We submit that the Circuit Courts are the instruments for reviewing the findings of juries, and must reverse the said findings when they are in error.’ ”; and that the decision in the Robison case must be read as not only favorable to the plaintiffs in that case but favorable to plaintiffs generally.
Agreeing with appellee that this was a misstatement of our role, we agreed with it too, that “appellants’ reliance on the Robison case as a sort of general declaration or decision that, in all cases where it is alleged that plaintiff, * * * is a seaman and member of a crew, a verdict for plaintiff is demanded, is completely misplaced”.
Completely rejecting plaintiffs’ claim that Robison, for claims under the Jones Act, was a kind of plaintiffs’ great charter, and declaring that such view represents a complete misreading of the opinion, this court, in the Adams ease, went on to say:
“ * * * while many of the things said arguendo in that case *530might be regarded as slanting this way or that, the opinion can be quoted as conclusive authority only as to its two concluding paragraphs:
“ ‘On the facts of this case, there was sufficient evidence for the case to go to the jury for the determination of whether Robison was a seaman, a member of the crew of a vessel, for the purposes of the Jones Act and for purposes of recovering under the warranty of seaworthiness. (Emphasis supplied.)
“ ‘We have considered all of the other points relied on by the parties to this appeal. We find it unnecessary to discuss these points.'" 273 F.2d at page 890.
In what has been said above, there has been no disposition to diminish the real contribution of the Robison case in the discussion and analysis of the controlling decisions which have dealt with the law in this field. This is particularly true of the statement of the court at page 774 of 266 F.2d:
“In 1927, partly as a result of Haverty, Congress adopted the Longshoremen’s and Harbor Workers’ Compensation Act, 44 Stat. 1424, 33 U.S.C.A. § 901 et seq., covering all maritime workers except masters or ‘members of a crew of a vessel.’ The Supreme Court has held that the effect of this act is to restrict the benefits of the Jones Act to ‘members of a crew of a vessel’. Swanson v. Marra Bros., Inc., 328 U.S. 1, 66 S.Ct. 869, 90 L.Ed. 1045.”
The majority opinion in this case, muddying the waters a little with talk of the “Twilight Zone”, “the no-man’s-land”, phrases having application only where the question is whether the federal or a state compensation act applies, and none whatever to cases of this kind involving the question of whether the Longshoremen’s Act or the Jones Act applies, avoids the effect of the downright recognition of the law and fact that plaintiffs’ remedy was under the Longshoremen’s Act, unless they could show that they “were members of a crew of a vessel in that they were more or less permanently employed aboard a vessel”. In its quotation from the Robison ease, the opinion does use the words “Members of a crew”. In stating the question for decision here, however, it assiduously and persistently avoids stating whether the plaintiffs were “members of a crew more or less permanently employed aboard a vessel”. The result is that the opinion, rejecting the acid test, finds no difficulty in holding that the superintendent and his helper, in no sense under the facts of this case members of a crew of a vessel within the crucial test, could be regarded as members of the crews of all the ferries and, therefore, more or less permanently employed aboard each and all of them.
Finally, as an apparently clinching argument, it puts forward the case of the pilot and, voicing the profound opinion that a “declaration that a pilot was a seaman with respect to injuries received on any one of the ships he pilots out to sea would afford ‘no reason for lamentations’.”, it seems to find in this question begging a sound reason for deciding this case which involves not a pilot but a superintendent and his helper to whom the Longshoremen’s Act clearly applies. In putting the pilot illustration forward, the opinion completely disregards the factors controlling here: (1) that a pilot is not, and could not be said to be, included in the Longshoremen’s Act; (2) that he is by nature and occupation a seaman under the decisions, 48 Am.Jur., “Shipping”, “Seaman”, Sec. 144; and (3) that apparently under Braen v. Pfeifer, 361 U.S. 129, 80 S.Ct. 247, 4 L.Ed.2d 191, as such he would be entitled to a recovery under the Jones Act without regard to where the injury occurred.
In respect to the three concluding sentences of the opinion which, seeking to limit the scope and effect of the decision only to forbidding summary judgment action, and holding out to the district judge that on the trial of the case the opinion does not “forecast that on remand the case must go to the jury”, I can say only that if all the opinion amounts to is that this is not a kind of case in *531which summary judgment should be resorted to, the long and detailed opinion seems to me to be much ado about nothing. For all that needed to be said in that event was to refer to one or two cases which have looked askance at the use of summary judgments in certain kinds of cases, and to add this kind of case to that catalogue.
In my view, the majority opinion does a great deal more than this, plumping, as it does, for the general idea that a jury must, in any case where a longshoreman claimed to be a seaman, have submitted to it for decision, without legal guide or compass as to its course, in effect does the jury think that the plaintiff does or does not come under the Jones Act. In view of the precise criterion which has been established as the law of this circuit by its own decisions and those of the Supreme Court, the majority opinion can, I think, be made the law of this circuit only by a departure from, and a refusal to follow, those decisions.